 

Exhibit 10.1

 
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of January 24,
2020, is by and among VistaGen Therapeutics, Inc., a Nevada corporation with
headquarters located at 343 Allerton Avenue, Suite B, San Diego, CA 92121
(the ”Company”), Lincoln Park Capital Fund, LLC, an Illinois limited liability
company ( “Lead Buyer”) and each buyer identified on the signature pages hereto
(each, including its successors and assigns, a “Buyer” and collectively the
“Buyers”).
 
RECITAL
 
The Buyers wish to purchase, and the Company wishes to sell, upon the terms and
subject conditions stated in this Agreement, up to (i) 3,870,077 shares of
Common Stock (as defined herein) (collectively, the “Common Shares”) pursuant to
the Company’s shelf registration statement on Form S-3 (Registration Number
333-234025) (the “Registration Statement”), which has been declared effective in
accordance with the Securities Act of 1933, as amended (the “1933 Act”), by the
United States Securities and Exchange Commission (the “SEC”), and (ii) warrants,
in the form attached hereto as Exhibit A (the “Warrant”), to initially purchase
an aggregate of up to 3,870,077 shares of Common Stock (collectively, the
“Warrant Shares”, and together with the Warrant, the “Securities”), at an
exercise price of $0.73 per share, in reliance upon the exemption from
securities registration afforded by Section 4(a)(2) of the 1933 Act, and Rule
506(b) of Regulation D (“Regulation D”) as promulgated by the SEC under the 1933
Act.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:
 
1.
PURCHASE AND SALE OF COMMON SHARES AND WARRANTS.
 
(a) Purchase of Common Shares and Warrants. Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 6 and 7 below, the Company shall
issue and sell to each Buyer, and each Buyer agrees to purchase from the Company
on the Closing Date (as defined below), that number of Common Shares, and a
Warrant to initially acquire that number of Warrant Shares, each as set forth
opposite such Buyer’s signature on the signature page hereto.
 
(b) Closing. The closing (the “Closing”) of the purchase of the Common Shares
and the Warrants shall occur at the offices of K&L Gates, LLP, 200 S. Biscayne
Blvd., Ste 3900, Miami, FL 33131. The date and time of the Closing (the “Closing
Date”) shall be 10:00 a.m., New York time, on the first (1st) Business Day (as
defined below) on which the conditions to the Closing set forth in Sections 6
and 7 below are satisfied or waived (or such other date as is mutually agreed to
by the Company and the Buyers). As used herein “Business Day” means any day
other than a Saturday, Sunday or other day on which commercial banks in New
York, New York are authorized or required by law to remain closed.
 
(c) Purchase Price. The aggregate gross purchase price for the Common Shares and
the Warrants to be purchased by each Buyer hereunder shall be set forth opposite
each Buyer’s signature on the signature page attached hereto (with respect to
each Buyer, the “Purchase Price”).
 
 
 
-1-

 
 
(d) Form of Payment; Deliveries. On the Closing Date, (i) each Buyer shall pay
the Purchase Price to the Company for the Common Shares and the Warrants to be
issued and sold to each such Buyer at the Closing, by wire transfer of
immediately available funds in accordance with the Flow of Funds Letter (as
defined below), and (ii) the Company shall (A) cause Computershare Trust
Company, N.A. (together with any subsequent transfer agent, the “Transfer
Agent”) through the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program, to credit each Buyer or its designee’s balance account with
DTC through its Deposit/Withdrawal at Custodian system the Common Shares
purchased set forth opposite each Buyer’s signature on the signature page
attached hereto, and (B) deliver to each Buyer the Warrant pursuant to which
each such Buyer shall have the right to initially acquire the Warrant Shares set
forth opposite each Buyer’s signature on the signature page attached hereto,
duly executed on behalf of the Company and registered in the name of the Buyer
or its designee.
 
2.
BUYER’S REPRESENTATIONS AND WARRANTIES.
 
Each Buyer represents and warrants to the Company severally, and not jointly,
that, as of the date hereof and as of the Closing Date:
 
(a) Organization; Authority. The Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder.
 
(b) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Buyer and shall constitute the legal,
valid and binding obligations of the Buyer enforceable against the Buyer in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. 
 
(c) No Public Sale or Distribution of Securities. The Buyer is acquiring the
Securities for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof in violation of
applicable securities laws, except pursuant to sales registered or exempted
under the 1933 Act; provided, however, by making the representations herein, the
Buyer does not agree, or make any representation or warranty, to hold any of the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act. The Buyer is
acquiring the Securities hereunder in the ordinary course of its business. The
Buyer does not presently have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Securities in violation of
applicable securities laws.
 
(d) Accredited Investor Status. At the time the Buyer was offered the
Securities, it was, and as of the date hereof it is, an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the 1933 Act.
 
(e) Experience of Buyer. The Buyer, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. The Buyer is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.
 
 
 
-2-

 
 
(f) Reliance on Exemptions. The Buyer understands that the Warrants are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.
 
(g) Information. The Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by the Buyer. The Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by the Buyer or its advisors, if
any, or its representatives shall modify, amend or affect the Buyer’s right to
rely on the Company’s representations and warranties contained herein or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby. The
Buyer has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its
acquisition of the Securities.
 
(h) No Governmental Review. The Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.
 
(i) Transfer or Resale. The Buyer understands: (i) the Warrants have not been
and are not being registered under the 1933 Act or any state securities laws,
and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, (B) the Buyer shall have delivered to the
Company (if requested by the Company) an opinion of counsel to the Buyer, in a
form reasonably acceptable to the Company, to the effect that the Warrant or the
Warrant Shares to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) the Buyer
provides the Company with reasonable assurance that the Warrant or Warrant
Shares can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the 1933 Act (or a successor rule thereto) (collectively,
“Rule 144”); (ii) any sale of the Warrant or Warrant Shares made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144, and further,
if Rule 144 is not applicable, any resale of the Warrant or Warrant Shares under
circumstances in which the seller (or the Person (as defined below) through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the 1933 Act) may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC promulgated thereunder; and (iii)
neither the Company nor any other Person is under any obligation to register the
Warrant or any of the Warrant Shares under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.
 
(j) Residency. The Buyer is a resident of the state set forth opposite such
Buyer’s signature on the signature page attached hereto.
 
(k) Certain Trading Activities. The Buyer represents and warrants to the Company
that at no time prior to the date of this Agreement has any of the Buyer, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Securities Exchange Act of 1934, as
amended (the “1934 Act”)) of the Common Stock, or (ii) hedging transaction,
which establishes a net short position with respect to the Common Stock.
 
 
 
-3-

 
 
(l) General Solicitation. The Buyer is not purchasing the Securities as a result
of any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar.
 
(m) Manipulation of Price. Since the time that such Buyer was first contacted by
the Company or its agent regarding the investment in the Company contemplated
herein, the Buyer has not, and, to the knowledge of the Buyer, no Person acting
on its behalf has, directly or indirectly, (i) taken any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.
 
3.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company represents and warrants to each Buyer that, except as set forth in
the Disclosure Schedules attached hereto, or as disclosed in the Registration
Statement, Prospectus Supplement or SEC Documents, as defined below, the
disclosure from which shall be deemed a part hereof and shall qualify any
representation or warranty otherwise made herein, as of the date hereof and as
of the Closing Date:
 
(a) Organization and Qualification. Each of the Company and each of its
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted and as presently proposed to be conducted. Each
of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect (as defined below). As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Transaction Documents (as defined below) or any
other agreements or instruments to be entered into in connection herewith or
therewith, or (iii) the authority or ability of the Company to perform any of
their respective obligations under any of the Transaction Documents. All of the
direct and indirect Subsidiaries of the Company are set forth in the SEC
Documents. The Company owns, directly or indirectly, all of the capital stock or
other equity interests of each Subsidiary free and clear of any Liens, and all
of the issued and outstanding shares of capital stock of each Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities. If the Company has no
Subsidiaries, all other references to the Subsidiaries or any of them in the
Transaction Documents shall be disregarded. “Subsidiaries” means any Person in
which the Company, directly or indirectly, (A) owns fifty percent (50%) or more
of any of the outstanding capital stock or holds fifty percent (50%) or more of
any equity or similar interest of such Person, or (B) controls or operates all
or any part of the business, operations or administration of such Person, and
each of the foregoing, is individually referred to herein as a “Subsidiary”.
 
 
 
-4-

 
 
(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
the other Transaction Documents and to issue the Securities in accordance with
the terms hereof and thereof. The execution and delivery of this Agreement and
the other Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby (including, without
limitation, the offer and sale of the Common Shares and the offer and sale of
the Securities and the reservation for issuance and issuance of the Warrant
Shares issuable upon exercise of the Warrants) have been duly authorized by the
Company’s board of directors and (other than (i) the filing with the SEC of the
prospectus supplement relating to the offer and sale of the Common Shares
pursuant to Rule 424(b) under the 1933 Act (the “Prospectus Supplement”)
supplementing the base prospectus forming part of the Registration Statement
(the “Prospectus”), (ii) the filing of a Form D with the SEC relating to the
offer and sale of the Warrants pursuant to Regulation D, (iii) the filing of a
Notice of Additional Listing with The Nasdaq Capital Market (the “Principal
Market”), and (iv) any other filings as may be required by any state securities
authorities, no further filing, consent or authorization is required by the
Company, its board of directors or its stockholders or other governing body.
This Agreement has been, and the other Transaction Documents will be prior to
the Closing, duly executed and delivered by the Company, and each constitutes
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with its respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law. “Transaction Documents” means,
collectively, this Agreement, the Warrants, the Irrevocable Transfer Agent
Instructions (as defined below) and each of the other agreements and instruments
entered into or delivered by any of the parties hereto in connection with the
transactions contemplated hereby and thereby, as may be amended from time to
time.
 
 
 
-5-

 
 
(c) Issuance of Securities; Registration Statement. The issuance of the Common
Shares and the Warrants are duly authorized and, upon issuance and payment in
accordance with the terms of the Transaction Documents shall be validly issued,
fully paid and non-assessable and free from all preemptive or similar rights,
mortgages, defects, claims, liens, pledges, charges, taxes, rights of first
refusal, encumbrances, security interests and other encumbrances (collectively
“Liens”) with respect to the issuance thereof. As of the Closing, the Company
shall have reserved from its duly authorized capital stock not less than 100% of
the maximum number of shares of Common Stock issuable upon exercise of the
Warrants (without taking into account any limitations on the exercise of the
Warrants set forth in the Warrants). Upon exercise in accordance with the terms
of the Warrants, the Warrant Shares, when issued, will be validly issued, fully
paid and nonassessable and free from all preemptive or similar rights or Liens
with respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. Upon receipt of the Common Shares and the
Warrants at the Closing and upon receipt of Warrant Shares upon exercise of the
Warrants, each Buyer will have good and marketable title to such Common Shares,
Warrants, and Warrant Shares, respectively. Subject to the accuracy of the
representations and warranties of such Buyer in this Agreement, the offer and
sale of the Warrants to the Buyers under this Agreement is exempt from
registration under the 1933 Act under Section 4(a)(2) of the 1933 Act and Rule
506(b) of Regulation D. The offer and sale of all of the Common Shares, as
applicable, is registered under the 1933 Act pursuant to the Registration
Statement, and all of the Common Shares are freely transferable and freely
tradable by each Buyer without restriction. The Registration Statement was
declared effective under the 1933 Act by the SEC on October 7, 2019, and any
post-effective amendment thereto has also been declared effective by the SEC
under the 1933 Act. The Company has not received from the SEC any notice
pursuant to Rule 401(g)(1) under the 1933 Act objecting to the use of the shelf
registration statement form. No stop order suspending the effectiveness of the
Registration Statement or any related registration statement filed by the
Company with the SEC under Rule 462(b) under the 1933 Act is in effect and no
proceedings for such purpose have been instituted or are pending or, to the
knowledge of the Company, are contemplated or threatened by the SEC. At the time
of (i) the initial filing of the Registration Statement with the SEC and
(ii) the most recent amendment thereto for the purposes of complying with
Section 10(a)(3) of the 1933 Act (whether such amendment was by post-effective
amendment, incorporated report filed pursuant to Section 13 or 15(d) of the 1934
Act or form of prospectus), the Company met the then applicable requirements for
use of Form S-3 under the 1933 Act. The Company and the offer, issuance and sale
of the Common Shares, as applicable, meet the requirements for and comply with
the applicable conditions set forth in Form S-3 under the 1933 Act, including
compliance with General Instructions I.A and I.B.6. of Form S-3. The
Registration Statement and the offer, issuance and sale of the Common Shares, as
applicable, meet the requirements of Rule 415(a)(1)(x) under the 1933 Act and
comply in all material respects with said Rule. The Registration Statement is
effective and available for the offer, issuance and sale of all of the Common
Shares, and the Company has not received any notice that the SEC has issued or
intends to issue a stop-order with respect to the Registration Statement or that
the SEC otherwise has suspended or withdrawn the effectiveness of the
Registration Statement, either temporarily or permanently, or intends or has
threatened in writing to do so. The “Plan of Distribution” section under the
Registration Statement permits the issuance and sale of the Common Shares. At
the time the Registration Statement and any amendment thereto became effective
and on the date of this Agreement, the Registration Statement and any amendment
thereto complied and complies in all material respects with the requirements of
the 1933 Act and did not and does not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading. The Prospectus and any
amendment or supplements thereto (including, without limitation the Prospectus
Supplement), at the time the Prospectus or any amendment or supplement thereto
was issued and on the date of this Agreement, complied and complies in all
material respects with the requirements of the 1933 Act and did not and does not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. At the earliest time after the
filing of the Registration Statement that the Company or another offering
participant made a bona fide offer (within the meaning of Rule 164(h)(2) under
the 1933 Act) relating to the Common Shares, the Company was not and is not an
“Ineligible Issuer” (as defined in Rule 405 under the 1933 Act). The Company has
not distributed any offering material in connection with the offer or sale of
the Common Shares, other than the Registration Statement, the Prospectus and the
Prospectus Supplement.
 
 
 
-6-

 
 
(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the offer and
sale of the Common Shares and the offer and sale of the Securities and the
reservation for issuance and issuance of the Warrant Shares issuable upon
exercise of the Warrant) will not (i) result in a violation of the Articles of
Incorporation, as amended and as in effect on the date hereof (the “Articles of
Incorporation”) (including, without limitation, any certificate of designation
contained therein), its bylaws, as amended and as in effect on the date hereof
(the “Bylaws”), or the certificate or articles of incorporation, certificate of
formation, memorandum of association, articles of association, bylaws or other
organizational documents of any of the Company’s Subsidiaries, or any capital
stock or other securities of the Company or any of its Subsidiaries, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) in any respect under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including, without limitation, foreign,
federal and state securities laws and regulations and the rules and regulations
of the Principal Market and including all applicable foreign, federal and state
laws, rules and regulations) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected.
 
(e) Consents. Neither the Company nor any Subsidiary is required to obtain any
consent from, authorization or order of, or make any filing or registration with
(other than (i) the filing with the SEC of a Form D relating to the offer,
issuance and sale of the Warrants to the Buyers pursuant to Regulation D, (ii)
the filing of a Notice of Additional Listing with the Principal Market, and
(iii) any other filings as may be required by any state securities authorities),
any Governmental Entity (as defined below) or any regulatory or self-regulatory
agency or any other Person in order for it to execute, deliver or perform any of
its respective obligations under or contemplated by the Transaction Documents,
in each case, in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which the Company or any
Subsidiary is required to obtain pursuant to the preceding sentence have been or
will be obtained or effected on or prior to the Closing Date, and neither the
Company nor any of its Subsidiaries are aware of any facts or circumstances
which might prevent the Company or any of its Subsidiaries from obtaining or
effecting any of the registration, application or filings contemplated by the
Transaction Documents. The Company is not currently in violation of the
requirements of the Principal Market and has no knowledge of any facts or
circumstances which could reasonably lead to delisting or suspension of the
Common Stock in the foreseeable future. “Governmental Entity” means any nation,
state, county, city, town, village, district, or other political jurisdiction of
any nature, federal, state, local, municipal, foreign, or other government,
governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal), multi-national organization or body; or body exercising, or
entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory, or taxing authority or power of any nature or
instrumentality of any of the foregoing, including any entity or enterprise
owned or controlled by a government or a public international organization or
any of the foregoing.
 
(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that the Buyer is not (i) an
officer or director of the Company or any of its Subsidiaries, (ii) an
“affiliate” (as defined in Rule 144) of the Company or any of its Subsidiaries,
or (iii) to its knowledge, a “beneficial owner” of more than 10% of the shares
of Common Stock (as defined for purposes of Rule 13d-3 of the 1934 Act). The
Company further acknowledges that no Buyer is acting as a financial advisor or
fiduciary of the Company or any of its Subsidiaries (or in any similar capacity)
with respect to the Transaction Documents and the transactions contemplated
hereby and thereby, and any advice given by a Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to such
Buyer’s purchase of the Securities. The Company further represents to each Buyer
that the Company’s decision to enter into the Transaction Documents has been
based solely on the independent evaluation by the Company and its
representatives.
 
 
 
-7-

 
 
(g) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer, issuance and
sale of the Securities. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions
relating to or arising out of the transactions contemplated by the Transaction
Documents. The Company shall pay, and hold each Buyer harmless against, any
liability, loss or expense (including, without limitation, attorney's fees and
out-of-pocket expenses) arising in connection with any such claim. Neither the
Company nor any of its Subsidiaries has engaged any placement agent or other
agent in connection with the offer and sale of any of the Securities
contemplated by the Transaction Documents.
 
(h) No Aggregated or Integrated Offering. None of the Company, its Subsidiaries
or any of their affiliates, nor any Person acting on their behalf has, directly
or indirectly, made any offers or sales of any security or solicited any offers
to buy any security, under circumstances that would cause the issuance of any of
the Securities to require the approval of stockholders of the Company under the
rules of the Principal Market. None of the Company, its Subsidiaries or any of
their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers, issuances or sales of any security (including,
without limitation, the offer, issuance and sale of the Common Shares, the
Warrants and the Warrant Shares to an Investor hereunder, as applicable) or
solicited any offers to buy any security (including, without limitation, the
Common Shares, the Warrants or the Warrant Shares, as applicable), under
circumstances that would require registration of the offer, issuance or sale of
any of such Securities under the 1933 Act, whether through integration with the
offering of the Common Shares, the Warrants or the Warrant Shares to each
Investor hereunder.
 
(i) Dilutive Effect. The Company understands and acknowledges that the number of
Warrant Shares will increase in certain circumstances. The Company further
acknowledges that its obligation to issue the Warrant Shares upon exercise of
the Warrants in accordance with this Agreement and the Warrant, in each case is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other stockholders of the Company.
 
(j) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including, without limitation, any distribution under
a rights agreement), stockholder rights plan or other similar anti-takeover
provision under the Articles of Incorporation, Bylaws or other organizational
documents or the laws of the jurisdiction of its incorporation or otherwise
which is or could become applicable to any Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and each Buyer’s ownership of the Securities. The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of shares of Common Stock or a
change in control of the Company or any of its Subsidiaries.
 
 
 
 
 
-8-

 
 
(k) SEC Documents; Financial Statements. During the two (2) years prior to the
date hereof, the Company has timely filed all reports, schedules, forms, proxy
statements, statements and other documents required to be filed by it with the
SEC pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof and all exhibits and appendices included therein
and financial statements, notes and schedules thereto and documents incorporated
by reference therein being hereinafter referred to as the “SEC Documents”). The
Company has delivered or has made available to each Buyer or its representatives
true, correct and complete copies of each of the SEC Documents not available on
the EDGAR system. As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents complied in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto as in effect as of the time of filing. Such
financial statements have been prepared in accordance with generally accepted
accounting principles (“GAAP”), consistently applied, during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may exclude footnotes or may be condensed or summary statements)
and fairly present in all material respects the financial position of the
Company as of the dates thereof and the results of its operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments which will not be material, either
individually or in the aggregate). The reserves, if any, established by the
Company or the lack of reserves, if applicable, are reasonable based upon facts
and circumstances known by the Company on the date hereof and there are no loss
contingencies that are required to be accrued by the Statement of Financial
Accounting Standard No. 5 of the Financial Accounting Standards Board which are
not provided for by the Company in its financial statements or otherwise. No
other information provided by or on behalf of the Company to any Buyer which is
not included in the SEC Documents (including, without limitation, information in
the disclosure schedules to this Agreement) contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein not misleading, in the light of the circumstance under which
they are or were made. The Company is not currently contemplating to amend or
restate any of the financial statements (including, without limitation, any
notes or any letter of the independent accountants of the Company with respect
thereto) included in the SEC Documents (the “Financial Statements”), nor is the
Company currently aware of facts or circumstances which would require the
Company to amend or restate any of the Financial Statements, in each case, in
order for any of the Financials Statements to be in compliance with GAAP and the
rules and regulations of the SEC. The Company has not been informed by its
independent accountants that they recommend that the Company amend or restate
any of the Financial Statements or that there is any need for the Company to
amend or restate any of the Financial Statements.
 
 
 
-9-

 
 
(l) Absence of Certain Changes. Since the date of the Company’s most recent
audited financial statements contained in a Form 10-K, other than as set forth
in the SEC Documents, there has been no material adverse change and no material
adverse development in the business, assets, liabilities, properties, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any of its Subsidiaries. Since the date of the Company’s most
recent audited financial statements contained in a Form 10-K, neither the
Company nor any of its Subsidiaries has (i) declared or paid any dividends, (ii)
sold any assets, individually or in the aggregate, outside of the ordinary
course of business, or (iii) made any capital expenditures, individually or in
the aggregate, outside of the ordinary course of business. Neither the Company
nor any of its Subsidiaries has taken any steps to seek protection pursuant to
any law or statute relating to bankruptcy, insolvency, reorganization,
receivership, liquidation or winding up, nor does the Company or any Subsidiary
have any knowledge or reason to believe that any of their respective creditors
intend to initiate involuntary bankruptcy proceedings or any actual knowledge of
any fact which would reasonably lead a creditor to do so. The Company and its
Subsidiaries, individually and on a consolidated basis, are not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
at the Closing, will not be Insolvent (as defined below). For purposes of this
Section ‎3(l), “Insolvent” means, (i) with respect to the Company and its
Subsidiaries, on a consolidated basis, (A) the present fair saleable value of
the Company’s and its Subsidiaries’ assets is less than the amount required to
pay the Company’s and its Subsidiaries’ total Indebtedness (as defined below),
(B) the Company and its Subsidiaries are unable to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, or (C) the Company and its Subsidiaries
intend to incur or believe that they will incur debts that would be beyond their
ability to pay as such debts mature; and (ii) with respect to the Company and
each Subsidiary, individually, (A) the present fair saleable value of the
Company’s or such Subsidiary’s (as the case may be) assets is less than the
amount required to pay its respective total Indebtedness, (B) the Company or
such Subsidiary (as the case may be) is unable to pay its respective debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, or (C) the Company or such Subsidiary
(as the case may be) intends to incur or believes that it will incur debts that
would be beyond its respective ability to pay as such debts mature. Neither the
Company nor any of its Subsidiaries has engaged in any business or in any
transaction, and is not about to engage in any business or in any transaction,
for which the Company’s or such Subsidiary’s remaining assets constitute
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.
 
(m) No Undisclosed Events, Liabilities, Developments or Circumstances. No event,
liability, development or circumstance has occurred or exists, or is reasonably
expected to exist or occur with respect to the Company, any of its Subsidiaries
or any of their respective businesses, properties, liabilities, prospects,
operations (including results thereof) or condition (financial or otherwise),
that (i) would be required to be disclosed by the Company under the 1934 Act and
which has not been publicly announced, (ii) could have a material adverse effect
on any Buyer’s investment hereunder, or (iii) could have a Material Adverse
Effect.
 
 
 
-10-

 
 
(n) Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under the Company’s
Articles of Incorporation, any certificate of designation, preferences or rights
of any other outstanding series of preferred stock of the Company, or any
organizational charter, certificate of formation, memorandum of association,
articles of association, certificate or articles of incorporation or bylaws of
any of the Subsidiaries. Neither the Company nor any of its Subsidiaries is in
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company or any of its Subsidiaries, and neither the
Company nor any of its Subsidiaries will conduct its business in violation of
any of the foregoing, except in all cases for possible violations which could
not, individually or in the aggregate, have a Material Adverse Effect. The
Company and each of its Subsidiaries possess all certificates, authorizations
and permits issued by the appropriate regulatory authorities necessary to
conduct their respective businesses, except where the failure to possess such
certificates, authorizations or permits would not have, individually or in the
aggregate, a Material Adverse Effect, and neither the Company nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit. There is no
agreement, commitment, judgment, injunction, order or decree binding upon the
Company or any of its Subsidiaries or to which the Company or any of its
Subsidiaries is a party which has or would reasonably be expected to have the
effect of prohibiting or materially impairing any business practice of the
Company or any of its Subsidiaries, any acquisition of property by the Company
or any of its Subsidiaries or the conduct of business by the Company or any of
its Subsidiaries as currently conducted other than such effects, individually or
in the aggregate, which have not had and would not reasonably be expected to
have a Material Adverse Effect on the Company or any of its Subsidiaries.
 
(o) Foreign Corrupt Practices. Neither the Company, any of its Subsidiaries or
to the knowledge of the Company, any director, officer, agent, employee, nor any
other person acting for or on behalf of the foregoing (individually and
collectively, a “Company Affiliate”) have violated the U.S. Foreign Corrupt
Practices Act (the “FCPA”) or any other applicable anti-bribery or
anti-corruption laws, nor has any Company Affiliate offered, paid, promised to
pay, or authorized the payment of any money, or offered, given, promised to
give, or authorized the giving of anything of value, to any officer, employee or
any other person acting in an official capacity for any Governmental Entity to
any political party or official thereof or to any candidate for political office
(individually and collectively, a “Government Official”) or to any person under
circumstances where such Company Affiliate knew or was aware of a high
probability that all or a portion of such money or thing of value would be
offered, given or promised, directly or indirectly, to any Government Official,
for the purpose of:
 
(i) (A) influencing any act or decision of such Government Official in his/her
official capacity, (B) inducing such Government Official to do or omit to do any
act in violation of his/her lawful duty, (C) securing any improper advantage, or
(D) inducing such Government Official to influence or affect any act or decision
of any Governmental Entity, or
 
(ii) assisting the Company or its Subsidiaries in obtaining or retaining
business for or with, or directing business to, the Company or its Subsidiaries.
 
(p) Sarbanes-Oxley Act. The Company and each Subsidiary is in compliance in all
material respects with any and all applicable requirements of the Sarbanes-Oxley
Act of 2002, as amended, and any and all applicable rules and regulations
promulgated by the SEC thereunder.
 
 
 
-11-

 
 
(q) Transactions with Affiliates. Except as disclosed in the SEC Documents, no
current or former director or officer (direct or indirect) of the Company or its
Subsidiaries, or any associate, or, to the knowledge of the Company, any
affiliate of any thereof, or any relative with a relationship no more remote
than first cousin of any of the foregoing, is presently, or has ever been, (i) a
party to any transaction with the Company or its Subsidiaries (including any
contract, agreement or other arrangement providing for the furnishing of
services by, or rental of real or personal property from, or otherwise requiring
payments to, any such director, officer or stockholder or such associate or
affiliate or relative Subsidiaries (other than for ordinary course services as
employees, officers or directors of the Company or any of its Subsidiaries)), or
(ii) the direct or indirect owner of an interest in any corporation, firm,
association or business organization which is a competitor, supplier or customer
of the Company or its Subsidiaries (except for a passive investment (direct or
indirect) in less than 5% of the common stock of a company whose securities are
traded on or quoted through an Eligible Market (as defined below)), nor does any
such Person receive income from any source other than the Company or its
Subsidiaries which relates to the business of the Company or its Subsidiaries or
should properly accrue to the Company or its Subsidiaries. No employee, officer,
stockholder or director of the Company or any of its Subsidiaries or member of
his or her immediate family is indebted to the Company or its Subsidiaries, as
the case may be, nor is the Company or any of its Subsidiaries indebted (or
committed to make loans or extend or guarantee credit) to any of them, other
than (i) for payment of salary for services rendered, (ii) reimbursement for
reasonable expenses incurred on behalf of the Company, and (iii) for other
standard employee benefits made generally available to all employees or
executives (including stock option agreements outstanding under any stock option
plan approved by the Board of Directors of the Company).
 
(r) Equity Capitalization.
 
(i)
Definitions:
 
(A)           “Common Stock” means (x) the Company’s shares of common stock,
$0.001 par value per share, and (y) any capital stock into which such common
stock shall have been changed or any share capital resulting from a
reclassification of such common stock.
 
(B)           “Preferred Stock” means (x) the Company’s blank check preferred
stock, $0.001 par value per share, the terms of which may be designated by the
board of directors of the Company in a certificate of designations and (y) any
capital stock into which such preferred stock shall have been changed or any
share capital resulting from a reclassification of such preferred stock (other
than a conversion of such preferred stock into Common Stock in accordance with
the terms of such certificate of designations).
 
(ii) Authorized and Outstanding Capital Stock. As of the date hereof, the
authorized capital stock of the Company consists of (A) 175,000,000 shares of
Common Stock, of which, 44,092,965 are issued and outstanding (excluding the
Common Shares) and 48,583,204 shares are reserved for issuance pursuant to
Convertible Securities (as defined below) exercisable or exchangeable for, or
convertible into, shares of Common Stock and (B) 10,000,000 shares of Preferred
Stock, 500,000 of which are designated as Series A Preferred Stock, all of which
are issued and outstanding, 4,000,000 of which are designated as Series B
Preferred Stock, 1,160,240 of which are issued and outstanding, and 3,000,000 of
which are designated as Series C Preferred Stock, 2,318,012 of which are issued
and outstanding.
 
 
 
-12-

 
 
(iii) Valid Issuance; Available Shares; Affiliates. All of such outstanding
shares are duly authorized and have been, or upon issuance will be, validly
issued and are fully paid and nonassessable. Schedule ‎3(r)(iii) sets forth the
number of shares of Common Stock that are (A) reserved for issuance pursuant to
Convertible Securities (as defined below) (other than the Warrants) and (B) that
are, as of the date hereof, owned by Persons who are “affiliates” (as defined in
Rule 405 of the 1933 Act and calculated based on the assumption that only
officers, directors and holders of at least 10% of the Company’s issued and
outstanding Common Stock are “affiliates” without conceding that any such
Persons are “affiliates” for purposes of federal securities laws) of the Company
or any of its Subsidiaries. To the Company’s knowledge, no Person owns 10% or
more of the Company’s issued and outstanding shares of Common Stock (calculated
based on the assumption that all Convertible Securities (as defined below),
whether or not presently exercisable or convertible, have been fully
exercised or converted (as the case may be) taking account of any limitations on
exercise or conversion (including “blockers”) contained therein without
conceding that such identified Person is a 10% stockholder for purposes of
federal securities laws).
 
(iv) Existing Securities; Obligations. Except as disclosed in the SEC Documents:
(A) none of the Company’s or any Subsidiary’s shares, interests or capital stock
is subject to preemptive rights or any other similar rights or Liens suffered or
permitted by the Company or any Subsidiary; (B) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares, interests or capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares, interests or capital stock of the Company or
any of its Subsidiaries or options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any shares,
interests or capital stock of the Company or any of its Subsidiaries; (C) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act (except pursuant to this Agreement); (D) there are no outstanding
securities or instruments of the Company or any of its Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries; (E) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
any or all of the Securities; and (F) neither the Company nor any Subsidiary has
any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement.
 
 
 
-13-

 
 
(s) Indebtedness and Other Contracts. Except as set forth in the SEC Documents,
neither the Company nor any of its Subsidiaries, (i) has any outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound, (ii) is a party to any contract, agreement or instrument, the violation
of which, or default under which, by the other party(ies) to such contract,
agreement or instrument could reasonably be expected to result in a Material
Adverse Effect, (iii) has any financing statements securing obligations in any
amounts filed in connection with the Company or any of its Subsidiaries; (iv) is
in violation of any term of, or in default under, any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (v) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect.
Neither the Company nor any of its Subsidiaries have any liabilities or
obligations required to be disclosed in the SEC Documents which are not so
disclosed in the SEC Documents, other than those incurred in the ordinary course
of the Company’s or its Subsidiaries’ respective businesses and which,
individually or in the aggregate, do not or could not have a Material Adverse
Effect. For purposes of this Agreement: (x) “Indebtedness” of any Person means,
without duplication (A) all indebtedness for borrowed money, (B) all obligations
issued, undertaken or assumed as the deferred purchase price of property or
services (including, without limitation, “capital leases” in accordance with
GAAP) (other than trade payables entered into in the ordinary course of business
consistent with past practice), (C) all reimbursement or payment obligations
with respect to letters of credit, surety bonds and other similar instruments,
(D) all obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses, (E) all indebtedness created or
arising under any conditional sale or other title retention agreement, or
incurred as financing, in either case with respect to any property or assets
acquired with the proceeds of such indebtedness (even though the rights and
remedies of the seller or bank under such agreement in the event of default are
limited to repossession or sale of such property), (F) all monetary obligations
under any leasing or similar arrangement which, in connection with GAAP,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in any property or
assets (including accounts and contract rights) owned by any Person, even though
the Person which owns such assets or property has not assumed or become liable
for the payment of such indebtedness, and (H) all Contingent Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (A) through (G) above, but shall specifically exclude, by way of example
and not by limitation, all ordinary course payables and obligations, and
Indebtedness not to exceed $100,000 in amount; (y) “Contingent Obligation”
means, as to any Person, any direct or indirect liability, contingent or
otherwise, of that Person with respect to any Indebtedness, lease, dividend or
other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such liability will be protected (in whole or in part)
against loss with respect thereto; and (z) “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and any Governmental
Entity or any department or agency thereof.
 
 
 
-14-

 
 
(t) Litigation. There is no action, suit, arbitration, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board, other
Governmental Entity, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company’s or its Subsidiaries’
officers or directors, whether of a civil or criminal nature or otherwise, in
their capacities as such, which is outside of the ordinary course of business or
individually or in the aggregate material to the Company or any of its
Subsidiaries. To the Company’s knowledge, no director, officer or employee of
the Company or any of its Subsidiaries has willfully violated 18 U.S.C. §1519 or
engaged in spoliation in reasonable anticipation of litigation. Without
limitation of the foregoing, there has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company, any of its Subsidiaries or any current or former director
or officer of the Company or any of its Subsidiaries. The SEC has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the 1933 Act or the 1934 Act, including,
without limitation, the Registration Statement. After reasonable inquiry of its
employees, the Company is not aware of any fact which might result in or form
the basis for any such action, suit, arbitration, investigation, inquiry or
other proceeding. Neither the Company nor any of its Subsidiaries is subject to
any order, writ, judgment, injunction, decree, determination or award of any
Governmental Entity.
 
(u) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for, and neither the Company nor any such Subsidiary has any reason
to believe that it will be unable to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect.
 
(v) Employee Relations. Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
The Company and its Subsidiaries believe that their relations with their
employees are good. No executive officer (as defined in Rule 501(f) promulgated
under the 1933 Act) or other key employee of the Company or any of its
Subsidiaries has notified the Company or any such Subsidiary that such officer
intends to leave the Company or any such Subsidiary or otherwise terminate such
officer’s employment with the Company or any such Subsidiary. No executive
officer or other key employee of the Company or any of its Subsidiaries is, or
is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer or other
key employee (as the case may be) does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters. The
Company and its Subsidiaries are in compliance with all federal, state, local
and foreign laws and regulations respecting labor, employment and employment
practices and benefits, terms and conditions of employment and wages and hours,
except where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
 
(w) Title.
 
(i) Real Property. Each of the Company and its Subsidiaries holds good title to
all real property, leases in real property, facilities or other interests in
real property owned or held by the Company or any of its Subsidiaries (the “Real
Property”) owned by the Company or any of its Subsidiaries (as applicable). The
Real Property is free and clear of all Liens and is not subject to any rights of
way, building use restrictions, exceptions, variances, reservations, or
limitations of any nature except for (a) Liens for current taxes not yet due and
(b) zoning laws and other land use restrictions that do not impair the present
or anticipated use of the property subject thereto. Any Real Property held under
lease by the Company or any of its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company or any of its Subsidiaries.
 
 
 
-15-

 
 
(ii) Fixtures and Equipment. Each of the Company and its Subsidiaries (as
applicable) has good title to, or a valid leasehold interest in, the tangible
personal property, equipment, improvements, fixtures, and other personal
property and appurtenances that are used by the Company or its Subsidiary in
connection with the conduct of its business (the “Fixtures and Equipment”). The
Fixtures and Equipment are structurally sound, are in good operating condition
and repair, are adequate for the uses to which they are being put, are not in
need of maintenance or repairs except for ordinary, routine maintenance and
repairs and are sufficient for the conduct of the Company’s and/or its
Subsidiaries’ businesses (as applicable) in the manner as conducted prior to the
Closing. Each of the Company and its Subsidiaries owns all of its Fixtures and
Equipment free and clear of all Liens except for (a) Liens for current taxes not
yet due and (b) zoning laws and other land use restrictions that do not impair
the present or anticipated use of the property subject thereto.
 
(x) FDA. As to each product subject to the jurisdiction of the U.S. Food and
Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic Act, as
amended, and the regulations thereunder (“FDCA”) that is manufactured, packaged,
labeled, tested, distributed, sold, and/or marketed by the Company or any of its
Subsidiaries (each such product, a “Pharmaceutical Product”), such
Pharmaceutical Product is being manufactured, packaged, labeled, tested,
distributed, sold and/or marketed by the Company in compliance with all
applicable requirements under FDCA and similar laws, rules and regulations
relating to registration, investigational use, premarket clearance, licensure,
or application approval, good manufacturing practices, good laboratory
practices, good clinical practices, product listing, quotas, labeling,
advertising, record keeping and filing of reports, except where the failure to
be in compliance would not have a Material Adverse Effect. There is no pending,
completed or, to the Company’s knowledge, threatened, action (including any
lawsuit, arbitration, or legal or administrative or regulatory proceeding,
charge, complaint, or investigation) against the Company or any of its
Subsidiaries, and none of the Company or any of its Subsidiaries has received
any notice, warning letter or other communication from the FDA or any other
governmental entity, which (i) contests the premarket clearance, licensure,
registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Pharmaceutical Product, (ii) withdraws its approval of,
requests the recall, suspension, or seizure of, or withdraws or orders the
withdrawal of advertising or sales promotional materials relating to, any
Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its Subsidiaries, (iv) enjoins production
at any facility of the Company or any of its Subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with the Company
or any of its Subsidiaries, or (vi) otherwise alleges any violation of any laws,
rules or regulations by the Company or any of its Subsidiaries, and which,
either individually or in the aggregate, would have a Material Adverse Effect.
The properties, business and operations of the Company have been and are being
conducted in all material respects in accordance with all applicable laws, rules
and regulations of the FDA. The Company has not been informed by the FDA that
the FDA will prohibit the marketing, sale, license or use in the United States
of any product proposed to be developed, produced or marketed by the Company nor
has the FDA expressed any concern as to approving or clearing for marketing any
product being developed or proposed to be developed by the Company.
 
 
 
-16-

 
 
(y) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, original works of authorship,
patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted. None
of the Company's Intellectual Property Rights have expired or terminated or have
been abandoned or are expected to expire or terminate or are expected to be
abandoned, within three years from the date of this Agreement, except for those
Intellectual Property Rights that naturally expire at the end of their statutory
term. The Company does not have any knowledge of any infringement by the Company
or its Subsidiaries of Intellectual Property Rights of others. There is no
claim, action or proceeding being made or brought, or to the knowledge of the
Company or any of its Subsidiaries, being threatened, against the Company or any
of its Subsidiaries regarding its Intellectual Property Rights. Neither the
Company nor any of its Subsidiaries is aware of any facts or circumstances which
might give rise to any of the foregoing infringements or claims, actions or
proceedings. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
Intellectual Property Rights.
 
(z) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with all federal, state, local and foreign laws relating to pollution or
protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where in each clause (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.
 
(aa) [Intentionally Omitted.]
 
(bb) Tax Status. The Company and each of its Subsidiaries (i) has timely made or
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company and its
Subsidiaries know of no basis for any such claim. The Company is not operated in
such a manner as to qualify as a passive foreign investment company, as defined
in Section 1297 of the U.S. Internal Revenue Code of 1986, as amended (the
“Code”).
 
 
 
-17-

 
 
(cc) Internal Accounting and Disclosure Controls. The Company and each of its
Subsidiaries maintains internal control over financial reporting (as such term
is defined in Rule 13a-15(f) under the 1934 Act) that is effective to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles, including that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization, (iv) the
recorded accountability for assets and liabilities is compared with the existing
assets and liabilities at reasonable intervals and appropriate action is taken
with respect to any difference, and (v) the interactive data in XBRL included or
incorporated by references in the Registration Statement, the Prospectus and the
Prospectus Supplement fairly present the information called for in all material
respects and are prepared in accordance with the SEC’s rules and guidelines
applicable thereto. The Company maintains disclosure controls and procedures (as
such term is defined in Rule 13a-15(e) under the 1934 Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported, within the time periods specified in the rules and forms of the
SEC, including, without limitation, controls and procedures designed to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the 1934 Act is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure. Neither the Company nor any of its
Subsidiaries has received any notice or correspondence from any accountant,
Governmental Entity or other Person relating to any potential material weakness
or significant deficiency in any part of the internal controls over financial
reporting of the Company or any of its Subsidiaries.
 
(dd) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise could be reasonably likely to have a Material Adverse Effect.
 
(ee) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” an affiliate of an
“investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.
 
(ff) Manipulation of Price. Neither the Company nor any of its Subsidiaries has,
and, to the knowledge of the Company, no Person acting on their behalf has,
directly or indirectly, (i) taken any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company or
any of its Subsidiaries to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, (iii) paid or agreed to pay to
any Person any compensation for soliciting another to purchase any other
securities of the Company or any of its Subsidiaries or (iv) paid or agreed to
pay any Person for research services with respect to any securities of the
Company or any of its Subsidiaries.
 
(gg) U.S. Real Property Holding Corporation. Neither the Company nor any of its
Subsidiaries is, or has ever been, and so long as any of the Securities are held
by any Buyer, shall become, a U.S. real property holding corporation within the
meaning of Section 897 of the Code, and the Company and each Subsidiary shall so
certify upon any Buyer’s request.
 
 
 
-18-

 
 
(hh) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance, sale and transfer of the Securities to be sold to the Buyers
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.
 
(ii) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
is subject to the Bank Holding Company Act of 1956, as amended (the “BHCA”) and
to regulation by the Board of Governors of the Federal Reserve System (the
“Federal Reserve”). Neither the Company nor any of its Subsidiaries or
affiliates owns or controls, directly or indirectly, five percent (5%) or more
of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
 
(jj) Shell Company Status. The Company is not, and has not been for the past two
fiscal years, an issuer identified in, or subject to, Rule 144(i). The Company
has, at least twelve months since it was last an issuer identified in, or
subject to, Rule 144(i), filed all “Form 10 Information” pursuant to Rule
144(i).
 
(kk) Illegal or Unauthorized Payments; Political Contributions. Neither the
Company nor any of its Subsidiaries nor, to the Company’s knowledge, any of the
officers, directors, employees, agents or other representatives of the Company
or any of its Subsidiaries or any other business entity or enterprise with which
the Company or any Subsidiary is or has been affiliated or associated, has,
directly or indirectly, made or authorized any payment, contribution or gift of
money, property, or services, whether or not in contravention of applicable law,
(i) as a kickback or bribe to any Person or (ii) to any political organization,
or the holder of or any aspirant to any elective or appointive public office
except for personal political contributions not involving the direct or indirect
use of funds of the Company or any of its Subsidiaries.
 
(ll) Money Laundering. The Company and its Subsidiaries are in compliance with,
and have not previously violated, the USA Patriot Act of 2001 and all other
applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, but not limited to, the laws, regulations and Executive Orders and
sanctions programs administered by the U.S. Office of Foreign Assets Control,
including, without limitation, (i) Executive Order 13224 of September 23, 2001
entitled, “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001));
and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.
 
(mm) No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company's
ability to perform any of its obligations under any of the Transaction
Documents. In addition, on or prior to the date hereof, the Company had
discussions with its accountants about its financial statements previously filed
with the SEC. Based on those discussions, the Company has no reason to believe
that it will need to restate any such financial statements or any part thereof.
 
(nn) No Additional Agreements. The Company does not have any agreement or
understanding with any Buyer with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents. 
 
 
 
-19-

 
 
(oo) Registration Rights. No Person has any right to cause the Company or any
Subsidiary to effect the registration under the 1933 Act of any securities of
the Company or any Subsidiary.
 
(pp) Accountants. OUM & CO. LLP (“OUM”), whose report dated June 25, 2019
relating to the financial statements of the Company is filed with the SEC as
part of the Company’s Annual Report on Form 10-K for the year ended March 31,
2019 filed with the SEC and incorporated by reference into the Registration
Statement and the Prospectus, are and, during the periods covered by their
report, were an independent registered public accounting firm within the meaning
of the 1933 Act and the Public Company Accounting Oversight Board (United
States).
 
(qq) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the 1934 Act, and the Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the 1934 Act nor has the
Company received any notification that the SEC is contemplating terminating such
registration. The Company is not in violation of any of the rules, regulations
or requirements of the Principal Market and has no knowledge of any facts or
circumstances that could reasonably lead to delisting or suspension of the
Common Stock by the Principal Market in the foreseeable future. Except as
disclosed in the SEC Documents, during the two years prior to the date hereof,
(i) the Common Stock has been listed or designated for quotation on the
Principal Market, (ii) trading in the Common Stock has not been suspended by the
SEC or the Principal Market, and (iii) the Company has received no
communication, written or oral, from the SEC or the Principal Market regarding
the suspension or delisting of the Common Stock from the Principal Market. The
Common Stock is currently eligible for electronic transfer through the
Depository Trust Company or another established clearing corporation and the
Company is current in payment of the fees to the Depository Trust Company (or
such other established clearing corporation) in connection with such electronic
transfer.
 
(rr) Public Float Calculation. As of the close of trading on the Principal
Market on January 22, 2020, the aggregate market value of the outstanding voting
and non-voting common equity (as defined in Rule 405) of the Company held by
persons other than affiliates of the Company (pursuant to Rule 144, those that
directly, or indirectly through one or more intermediaries, control, or are
controlled by, or are under common control with, the Company) (the
“Non-Affiliate Shares”), was approximately $31,012,686 (calculated by
multiplying (x) the price at which the common equity of the Company was last
sold on the Principal Market on January 22, 2020 ($0.7074) by (y) the number of
Non-Affiliate Shares outstanding on 43,840,381, 2020).
 
(ss) No Disqualification Events. With respect to the Securities to be offered,
issued and sold hereunder and under the Warrant, as applicable, in reliance on
Rule 506(b) of Regulation D, none of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an “Issuer Covered Person”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) of Regulation D (a
“Disqualification Event”), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3) of Regulation D. The Company has exercised reasonable care
to determine whether any Issuer Covered Person is subject to a Disqualification
Event. The Company has complied, to the extent applicable, with its disclosure
obligations under Rule 506(e) of Regulation D, and has furnished to each Buyer a
copy of any disclosures provided thereunder.
 
 
 
-20-

 
 
4.
COVENANTS.
 
(a) Reasonable Best Efforts. Each Buyer shall use its reasonable best efforts to
timely satisfy each of the covenants hereunder and conditions to be satisfied by
it as provided in Section 6 of this Agreement. The Company shall use its
reasonable best efforts to timely satisfy each of the covenants hereunder and
conditions to be satisfied by it as provided in Section ‎7 of this Agreement. 
 
(b) Form D and Blue Sky. The Company agrees to file with the SEC a Form D with
respect to the Warrants as required under Regulation D and to provide a copy
thereof to each Buyer promptly after such filing. The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to, qualify the
Securities for sale to each Buyer at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification), and shall provide
evidence of any such action so taken to each Buyer on or prior to the Closing
Date. The Company shall make any filings and reports relating to the offer and
sale of the Securities required under applicable securities or “Blue Sky” laws
of the states of the United States following the Closing Date.
 
(c)     Reporting Status. Until the earlier of (i) the date on which the Buyers
shall have sold all of the Securities, and (ii) none of the Warrants remain
outstanding (the “Reporting Period”), the Company shall timely file all reports
required to be filed with the SEC pursuant to the 1934 Act, and the Company
shall not terminate its status as an issuer required to file reports under the
1934 Act even if the 1934 Act or the rules and regulations thereunder would no
longer require or otherwise permit such termination. At any time during the
Reporting Period, if the Company (i) shall fail for any reason to satisfy the
current public information requirement under Rule 144(c) or (ii) has ever been
an issuer described in Rule 144(i)(1)(i) or becomes an issuer in the future, and
the Company shall fail to satisfy any condition set forth in Rule 144(i)(2), and
a Registration Statement registering the Warrant Shares is not then in effect to
permit the resale of such Warrant Shares (a “Public Information Failure”), then,
in addition to each Buyer’s other available remedies, the Company shall pay to
each Buyer, in cash, as partial liquidated damages and not as a penalty, by
reason of any such delay in or reduction of its ability to sell the Warrant
Shares, an amount in cash equal to two percent (2.0%) of the aggregate Exercise
Price of each Buyer’s Warrants on the day of a Public Information Failure and on
every thirtieth (30th) day (prorated for periods totaling less than thirty days)
thereafter until the earlier of (a) the date such Public Information Failure is
cured and (b) such time that such public information is no longer required for
each Buyer to transfer the Warrant Shares pursuant to Rule 144. The payments to
which each Buyer shall be entitled pursuant to this Section 4(c) are referred to
herein as “Public Information Failure Payments.” Public Information
Failure Payments shall be paid on the earlier of (i) the last day of the
calendar month during which such Public Information Failure Payments are
incurred and (ii) the third (3rd) Business Day after the event or failure giving
rise to the Public Information Failure Payments is cured. In the event the
Company fails to make Public Information Failure Payments in a timely manner,
such Public Information Failure Payments shall bear interest at the rate of 1.5%
per month (prorated for partial months) until paid in full. Nothing herein shall
limit each Buyer’s right to pursue actual damages for the Public Information
Failure, and each Buyer shall have the right to pursue all remedies available to
it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief.
 
(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities as described in the Prospectus Supplement, but not, directly or
indirectly, for (i) except as set forth on Schedule 4(d), the satisfaction of
any indebtedness of the Company or any of its Subsidiaries, (ii) the redemption
or repurchase of any securities of the Company or any of its Subsidiaries, or
(iii) the settlement of any outstanding litigation.
 
 
 
-21-

 
 
(e) Financial Information. Unless filed with the SEC through EDGAR and are
available to the public through the EDGAR system, the Company shall send the
following to each Buyer during the Reporting Period: (i) within one (1) Business
Day after the filing thereof with the SEC, a copy of its Annual Reports on Form
10-K and Quarterly Reports on Form 10-Q, any interim reports or any consolidated
balance sheets, income statements, stockholders’ equity statements and/or cash
flow statements for any period other than annual, any Current Reports on Form
8-K and any registration statements (other than on Form S-8) or amendments filed
pursuant to the 1933 Act, (ii) unless the following are widely disseminated via
a recognized news release service (such as PR Newswire), on the same day as the
release thereof, facsimile copies of all press releases issued by the Company or
any of its Subsidiaries, and (iii) copies of any notices and other information
made available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders.
 
(f) Listing. The Company shall promptly secure the listing or designation for
quotation (as the case may be) of all of the Underlying Securities (as defined
below) upon each national securities exchange and automated quotation system, if
any, upon which the Common Stock is then listed or designated for quotation (as
the case may be) (subject to official notice of issuance) and shall maintain
such listing or designation for quotation (as the case may be) of all Underlying
Securities on such national securities exchange or automated quotation system.
The Company shall maintain the Common Stock’s listing or authorization for
quotation (as the case may be) on the Principal Market, The New York Stock
Exchange, the NYSE American, The Nasdaq Global Market or The Nasdaq Global
Select Market (each, an “Eligible Market”). Neither the Company nor any of its
Subsidiaries shall take any action which could be reasonably expected to result
in the delisting or suspension of the Common Stock (including, without
limitation, the Underlying Securities) on an Eligible Market. The Company shall
pay all fees and expenses in connection with satisfying its obligations under
this Section ‎4(f). “Underlying Securities” means the (i) the Common Shares,
(ii) the Warrant Shares issuable upon exercise of the Warrants and (iii) any
capital stock of the Company issued or issuable with respect to the Common
Shares, the Warrants or the Warrant Shares, including, without limitation, (1)
as a result of any stock split, stock dividend, recapitalization, exchange or
similar event or otherwise and (2) shares of capital stock of the Company into
which the shares of Common Stock are converted or exchanged and shares of
capital stock of a Successor Entity (as defined in the Warrants) into which the
shares of Common Stock are converted or exchanged, in each case, without regard
to any limitations on exercise of the Warrants.
 
(g) Fees. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, transfer agent fees, DTC fees or broker’s
commissions (other than for Persons engaged by the Investor) relating to or
arising out of the transactions contemplated by the Transaction Documents. The
Company shall pay, and hold each Buyer harmless against, any liability, loss or
expense (including, without limitation, reasonable attorneys’ fees and
out-of-pocket expenses) arising in connection with any claim relating to any
such payment. Except as otherwise set forth in the Transaction Documents, each
party to this Agreement shall bear its own expenses in connection with the sale
of the Securities to each Buyer.
 
(h) Pledge of Securities. Notwithstanding anything to the contrary contained in
this Agreement, the Company acknowledges and agrees that the Securities may be
pledged by an Investor in connection with a bona fide margin agreement or other
loan or financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Investor effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document. The Company hereby agrees to execute and deliver such documentation as
a pledgee of the Securities may reasonably request in connection with a pledge
of the Securities to such pledgee by any Buyer.
 
 
 
-22-

 
 
(i) Prohibition of Short Sales and Hedging Transactions. During the term of this
Agreement, each Buyer and its agents, representatives and affiliates shall not
in any manner whatsoever enter into or effect, directly or indirectly, any (i)
“short sale” (as such term is defined in Rule 200 of Regulation SHO of the 1934
Act) of the Common Stock, or (ii) hedging transaction, which establishes a net
short position with respect to the Common Stock.
 
(j) Disclosure of Transactions and Other Material Information.
 
(i) Disclosure of Transaction. The Company shall, on or before 9:00 a.m., New
York time, on the first (1st) Business Day after the date of this Agreement, (i)
file with the SEC a Current Report on Form 8-K reasonably acceptable to the Lead
Buyer describing all the material terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and attaching all the
material Transaction Documents (including, without limitation, this Agreement,
the form of Warrant (including all attachments, the “8-K Filing”), and (ii) file
with the SEC the Prospectus Supplement pursuant to Rule 424(b) under the 1933
Act specifically relating to the transactions contemplated by, and describing
the material terms and conditions of, the Transaction Documents, containing
information previously omitted at the time of effectiveness of the Registration
Statement in reliance on Rule 430B under the 1933 Act, and disclosing all
information relating to the transactions contemplated hereby required to be
disclosed in the Registration Statement and the Prospectus as of the date of the
Prospectus Supplement, including, without limitation, information required to be
disclosed in the section captioned “Plan of Distribution” in the Prospectus. The
Company shall permit the Lead Buyer to review and comment upon the 8-K Filing
and the Prospectus Supplement within a reasonable time prior to their filing
with the SEC, the Company shall give reasonable consideration to all such
comments, and the Company shall not file the 8-K Filing or the Prospectus
Supplement with the SEC in a form to which the Lead Buyer reasonably objects.
Each Buyer shall furnish to the Company such information regarding itself, the
Securities beneficially owned by it and the intended method of distribution
thereof, including any arrangement between any Buyer and any other Person
relating to the sale or distribution of the Securities, as shall be reasonably
requested by the Company in connection with the preparation and filing of the
Current Report and the Prospectus Supplement, and shall otherwise cooperate with
the Company as reasonably requested by the Company in connection with the
preparation and filing of the Current Report and the Prospectus Supplement with
the SEC. From and after the 8-K Filing, the Company shall have disclosed all
material, non-public information (if any) provided to any of the Buyers by the
Company or any of its Subsidiaries or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents. In addition, effective upon the 8-K Filing, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and any of the Buyers or any
of their affiliates, on the other hand, shall terminate.
 
 
 
-23-

 
 
(ii) Limitations on Disclosure. The Company shall not, and the Company shall
cause each of its Subsidiaries and each of its and their respective officers,
directors, employees and agents not to, provide any Buyer with any material,
non-public information regarding the Company or any of its Subsidiaries from and
after the 8-K Filing without the express prior written consent of each Buyer
(which may be granted or withheld in each such Buyer’s sole discretion). To the
extent that the Company delivers any material, non-public information to any
Buyer without such Buyer's consent, the Company hereby covenants and agrees that
no Buyer shall not have any duty of confidentiality with respect to, or a duty
not to trade on the basis of, such material, non-public information. Subject to
the foregoing and other terms of this Agreement, neither the Company nor any of
its Subsidiaries shall issue any press releases or any other public statements
with respect to the transactions contemplated hereby; provided, however, the
Company shall be entitled, without the prior approval of any Buyer, to issue any
press release or other public disclosure with respect to such transactions (i)
in substantial conformity with the 8-K Filing and contemporaneously therewith,
and (ii) as is required by applicable law and regulations (provided that in the
case of clause (i) the Lead Buyer shall be consulted by the Company in
connection with any such press release or other public disclosure prior to its
release). Without the prior written consent of each Buyer (which may be granted
or withheld in each Buyer’ sole discretion), the Company shall not (and shall
cause each of its Subsidiaries and affiliates to not) disclose the name of any
Buyer in any filing, announcement, release or otherwise.
 
(iii) Other Confidential Information. Disclosure Failures; Disclosure Delay
Payments. In addition to other remedies set forth in this Section ‎4(j), and
without limiting anything set forth in any other Transaction Document, at any
time after the Closing Date if the Company, any of its Subsidiaries, or any of
their respective officers, directors, employees or agents, provides any Buyer
with material non-public information relating to the Company or any of its
Subsidiaries (each, the “Confidential Information”), the Company shall, on or
prior to the applicable Required Disclosure Date (as defined below), publicly
disclose such Confidential Information on a Current Report on Form 8-K or
otherwise (each, a “Disclosure”). From and after such Disclosure, the Company
shall have disclosed all Confidential Information provided to each Buyer by the
Company or any of its Subsidiaries or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents. In addition, effective upon such Disclosure, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and any of the Buyers or any
of their affiliates, on the other hand, shall terminate. “Required Disclosure
Date” means (x) if any Buyer authorized the delivery of such Confidential
Information, either (I) if the Company and such Buyer have mutually agreed upon
a date (as evidenced by an e-mail or other writing) of Disclosure of such
Confidential Information, such agreed upon date or (II) otherwise, the seventh
(7th) calendar day after the date such Buyer first received any Confidential
Information or (y) if such Buyer did not authorize the delivery of such
Confidential Information, the first (1st) Business Day after such Buyer’s
receipt of such Confidential Information..
 
(k) Additional Issuance of Securities. So long as any Buyer beneficially owns
any Warrants, the Company will not, without the prior written consent of each
Buyer holding any Warrant (which may be granted or withheld in such Buyer’s sole
discretion), issue any other securities that would cause a breach or default
under any of the Warrants. The Company agrees that for the period commencing on
the date hereof and ending on the date immediately following the 60th calendar
day after the Closing Date (the “Restricted Period”), neither the Company nor
any of its Subsidiaries shall directly or indirectly:
 
 
 
-24-

 
 
(i) file a registration statement under the 1933 Act relating to securities that
are not the Underlying Securities (other than (A) a registration statement on
Form S-8, (B) a new shelf registration statement on Form S-3 filed with the SEC
prior to the third anniversary of the effective date of the Registration
Statement as the successor registration statement to the Registration Statement
covering Common Stock and certain other securities of the company (but not with
respect to any Subsequent Financing during the Restricted Period), or (C) such
supplements or amendments to registration statements that are outstanding and
have been declared effective by the SEC as of the date hereof solely to the
extent necessary to keep such registration statements effective and available
and not with respect to any Subsequent Financing;
 
(ii) amend or modify (whether by an amendment, waiver, exchange of securities,
or otherwise) any of the Company’s warrants to purchase Common Stock that are
outstanding as of the date hereof;
 
(iii) issue, offer, sell, grant any option or right to purchase, or otherwise
dispose of (or announce any issuance, offer, sale, grant of any option or right
to purchase or other disposition of) any equity security or any equity-linked or
related security (including, without limitation, any “equity security” (as that
term is defined under Rule 405 promulgated under the 1933 Act)), any Convertible
Securities (as defined below), any debt, any preferred stock or any purchase
rights or any combination of units thereof (any such issuance, offer, sale,
grant, disposition or announcement (whether occurring during the Restricted
Period or at any time thereafter) is referred to as a “Subsequent Placement”).
Notwithstanding the foregoing, this Section ‎4(j)(iii) shall not apply in
respect of the issuance of (A) any private placement of Common Stock pursuant to
Section 4(a)(2) under the 1933 Act or the rules thereunder; (B) shares of Common
Stock or standard options to purchase Common Stock to directors, officers or
employees of the Company in their capacity as such pursuant to an Approved Stock
Plan (as defined below), provided that the exercise price of any such options is
not lowered, none of such options are amended to increase the number of shares
issuable thereunder and none of the terms or conditions of any such options are
otherwise materially changed in any manner that adversely affects any Buyer; (C)
shares of Common Stock issued upon the conversion or exercise of Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (B) above) issued prior to
the date hereof, provided that the conversion, exercise or other method of
issuance (as the case may be) of any such Convertible Security is made solely
pursuant to the conversion, exercise or other method of issuance (as the case
may be) provisions of such Convertible Security that were in effect on the date
immediately prior to the date of this Agreement, the conversion, exercise or
issuance price of any such Convertible Securities (other than standard options
to purchase Common Stock issued pursuant to an Approved Stock Plan that are
covered by clause (B) above) is not lowered, none of such Convertible Securities
(other than standard options to purchase Common Stock issued pursuant to an
Approved Stock Plan that are covered by clause (B) above) are amended to
increase the number of shares issuable thereunder and none of the terms or
conditions of any such Convertible Securities (other than standard options to
purchase Common Stock issued pursuant to an Approved Stock Plan that are covered
by clause (B) above) are otherwise materially changed in any manner that
adversely affects any Buyer; (D) the Common Shares, the Warrants and the Warrant
Shares (each of the foregoing in clauses (A) through (C), collectively the
“Excluded Securities”). “Approved Stock Plan” means any employee benefit plan
which has been approved by the board of directors of the Company prior to or
subsequent to the date hereof pursuant to which shares of Common Stock and
standard options to purchase Common Stock may be issued to any employee, officer
or director for services provided to the Company in their capacity as such.
“Convertible Securities” means any capital stock or other security of the
Company or any of its Subsidiaries that is at any time and under any
circumstances directly or indirectly convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
capital stock or other security of the Company (including, without limitation,
Common Stock) or any of its Subsidiaries; or
 
 
 
-25-

 
 
(iv)      enter into any financing or related agreement providing for an “at the
market” financing conducted on a delayed or continuous basis (as defined in Rule
415(a) under the 1933 Act) (an “ATM Offering”) with any Person whereby the
Company or any Subsidiary may sell securities at a future determined price.
 
(l) Reservation of Shares. So long as any portion of any of the Warrants remains
outstanding, the Company shall take all action necessary to at all times have
authorized, and reserved for the purpose of issuance, no less than 100% of the
sum of the maximum number of Warrant Shares issuable upon exercise in full of
the Warrants (without regard to any limitations on the exercise of the Warrants
set forth therein) (collectively, the “Required Reserve Amount”); provided that
at no time shall the number of shares of Common Stock reserved pursuant to this
Section ‎4(k) be reduced other than proportionally in connection with any
exercise of the Warrants. If at any time the number of shares of Common Stock
authorized and reserved for issuance is not sufficient to meet the Required
Reserve Amount, the Company will promptly take all corporate action necessary to
authorize and reserve a sufficient number of shares, including, without
limitation, calling a special meeting of stockholders to authorize additional
shares to meet the Company's obligations pursuant to the Transaction Documents,
in the case of an insufficient number of authorized shares, obtain stockholder
approval of an increase in such authorized number of shares, and voting the
management shares of the Company in favor of an increase in the authorized
shares of the Company to ensure that the number of authorized shares is
sufficient to meet the Required Reserve Amount.
 
(m) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
Governmental Entity, except where such violations would not reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect.
 
(n) Variable Securities. From the date hereof until such time as the Lead Buyer
no longer holds any of the Warrants, the Company and each Subsidiary shall be
prohibited from effecting or entering into an agreement to effect any Subsequent
Placement involving a Variable Rate Transaction. “Variable Rate Transaction”
means a transaction in which the Company (A) issues or sells any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of Common Stock either (1) at a
conversion price, exercise price or exchange rate or other price that is based
upon and/or varies with the trading prices of or quotations for the shares of
Common Stock at any time after the initial issuance of such debt or equity
securities, or (2) with a conversion, exercise or exchange price that is subject
to being reset at some future date after the initial issuance of such debt or
equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock, or (B) enters into an “equity line” or similar transaction
with any Person other than the Lead Buyer whereby the Company or any Subsidiary
may sell securities at a future determined price; provided, however, a Variable
Rate Transaction shall not include an ATM Offering. The Lead Buyer shall be
entitled to obtain injunctive relief against the Company and its Subsidiaries to
preclude any such issuance, which remedy shall be in addition to any right to
collect damages.
 
(o) Passive Foreign Investment Company. The Company shall conduct its business,
and shall cause its Subsidiaries to conduct their respective businesses, in such
a manner as will ensure that the Company will not be deemed to constitute a
passive foreign investment company within the meaning of Section 1297 of the
Code.
 
(p) Corporate Existence. So long as any Buyer beneficially owns any portion of
any of the Warrants, the Company shall not be party to any Fundamental
Transaction (as defined in the Warrants) unless the Company is in compliance
with the applicable provisions governing Fundamental Transactions set forth in
the Warrants.
 
 
 
-26-

 
 
(q) Exercise Procedures. The form of Exercise Notice (as defined in the
Warrants) included in the Warrants sets forth the totality of the procedures
required of the Buyers in order to exercise the Warrants. No legal opinion or
other information or instructions shall be required of the Buyers to exercise
any portion of any of the Warrants. The Company shall honor exercises of the
Warrants and shall deliver the applicable number of Warrant Shares in accordance
with the terms, conditions and time periods set forth in the Warrants. Without
limiting the preceding sentences, no ink-original Exercise Notice shall be
required, nor shall any medallion guarantee (or other type of guarantee or
notarization) of any Exercise Notice form be required in order to exercise any
portion of any of the Warrants.
 
(r) Regulation M. The Company will not take any action prohibited by Regulation
M under the 1934 Act, in connection with the distribution of the Securities
contemplated hereby.
 
(s) Passive Foreign Investment Company. The Company shall conduct its business
in such a manner as will ensure that the Company will not be deemed to
constitute a passive foreign investment company within the meaning of Section
1297 of the Code.
 
(t) General Solicitation. None of the Company, any of its affiliates (as defined
in Rule 501(b) under the 1933 Act) or any person acting on behalf of the Company
or such affiliate will solicit any offer to buy or offer or sell the Warrants or
any Warrant Shares by means of any form of general solicitation or general
advertising within the meaning of Regulation D, including: (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium or broadcast over television or radio; and
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.
 
(u) Aggregation; Integration. None of the Company, its Subsidiaries or any of
their affiliates, nor any Person acting on their behalf will take, directly or
indirectly, shall make any offers or sales of any security or solicited any
offers to buy any security, under circumstances that would cause the issuance of
any of the Securities to require approval of stockholders of the Company under
the rules of the Principal Market. None of the Company, its Subsidiaries, their
affiliates nor any Person acting on their behalf will take any action or steps
that would (i) require registration of the offer, issuance or sale of the
Warrants or any of the Warrant Shares under the 1933 Act, (ii) cause the offer,
issuance or sale of the Common Shares, the Warrants or any of the Warrant Shares
to any Buyer hereunder to be integrated with any other offering of securities of
the Company, or (iii) cause the offer, issuance or sale of any Warrant or any of
the Warrant Shares to be integrated with any other offering of securities of the
Company.
 
(v) Notice of Disqualification Events. The Company will notify each Buyer in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Issuer Covered Person and (ii) any event that would, with the passage of
time, reasonably be expected to become a Disqualification Event relating to any
Issuer Covered Person, in each case of which it is aware.
 
(w) Closing Documents. On or prior to fourteen (14) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to each
Buyer and K&L Gates, LLP a complete closing set of the executed Transaction
Documents and any other document required to be delivered to any party pursuant
to Section ‎7 hereof or otherwise.
 
5.
REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.
 
(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Common Shares and the Warrants in
which the Company shall record the name and address of the Person in whose name
the Common Shares and the Warrants have been issued (including the name and
address of each transferee), the number of Common Shares held by such Person and
the number of Warrant Shares issuable upon exercise of the Warrant held by such
Person. The Company shall keep the register open and available at all times
during business hours for inspection of each Buyer or its legal representatives.
 
 
 
-27-

 
 
(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its Transfer Agent and any subsequent transfer agent in a form
acceptable to the Lead Buyer (the “Irrevocable Transfer Agent Instructions”) to
issue certificates or credit shares to the applicable balance accounts at DTC,
registered in the name of each Buyer or its respective nominee(s), for the
Common Shares and the Warrant Shares in such amounts as specified from time to
time by each Buyer to the Company upon the exercise of the Warrants (as the case
may be). The Company represents and warrants that unless agreed by the Lead
Buyer, no instruction other than the Irrevocable Transfer Agent Instructions
referred to in this Section ‎5(b) will be given by the Company to its Transfer
Agent with respect to the Securities, and that the Securities shall otherwise be
freely transferable on the books and records of the Company, as applicable, to
the extent provided in this Agreement and the other Transaction Documents. In
the event that such sale, assignment or transfer involves Warrant Shares sold,
assigned or transferred pursuant to an effective registration statement or in
compliance with Rule 144 (assuming the transferor is not an affiliate of the
Company), the transfer agent shall issue such shares to each Buyer, assignee or
transferee (as the case may be) without any restrictive legend in accordance
with Section ‎5‎(c) below. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to each Buyer. Accordingly,
the Company acknowledges that the remedy at law for a breach of its obligations
under this Section ‎5(b) will be inadequate and agrees, in the event of a breach
or threatened breach by the Company of the provisions of this Section ‎5(b),
that each Buyer shall be entitled, in addition to all other available remedies,
to an order and/or injunction restraining any breach and requiring immediate
issuance and transfer, without the necessity of showing economic loss and
without any bond or other security being required. The Company shall cause its
counsel to issue a legal opinion to the Transfer Agent as follows: (i) at the
Closing with respect to the Common Shares, (ii) upon each exercise of the
Warrants (unless such issuance covered by a prior legal opinion previously
delivered to the Transfer Agent), and (iii) on each date a registration
statement with respect to the issuance or resale of any of the Warrant Shares is
declared effective by the SEC. Any fees (with respect to the Transfer Agent,
counsel to the Company or otherwise) associated with the issuance of such
opinions or the removal of any legends on any of the Securities shall be borne
by the Company.
 
(c) Legends. Certificates and any other instruments evidencing the Common
Shares. Each Buyer understands that the Warrants and the Warrant Shares are
being issued pursuant to an exemption from registration or qualification under
the 1933 Act and applicable state securities laws, and except as set forth
below, the Warrants and the Warrant Shares shall bear any legend as required by
the “blue sky” laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A CUSTOMARY
FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR
ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.
 
 
 
-28-

 
 
(d)
Removal of Legends
 
Certificates evidencing the Warrant Shares shall not be required to contain the
legend set forth in Section ‎5‎(c) above or any other legend (i) while a
registration statement covering the resale of such Warrant Shares is effective
under the 1933 Act, (ii) following any sale of such Warrant Shares pursuant to
Rule 144 (assuming the transferor is not an affiliate of the Company), (iii) if
such Warrant Shares are eligible to be sold, assigned or transferred under Rule
144 (provided that the Buyer holding such Warrant Shares provides the Company
with reasonable assurances that such Warrant Shares are eligible for sale,
assignment or transfer under Rule 144 which shall not include an opinion of
counsel), or (iv) if such legend is not required under applicable requirements
of the 1933 Act (including, without limitation, controlling judicial
interpretations and pronouncements issued by the SEC). If a legend is not
required pursuant to the foregoing, the Company shall no later than two (2)
Trading Days following the delivery by a Buyer to the Company or the transfer
agent (with notice to the Company) of a legended certificate representing such
Warrant Shares (endorsed or with stock powers attached, signatures guaranteed,
and otherwise in form necessary to affect the reissuance and/or transfer, if
applicable), together with any other deliveries from such Buyer as may be
required above in this Section ‎5‎(c), as directed by such Buyer, either: (A)
provided that the Company’s transfer agent is participating in the DTC Fast
Automated Securities Transfer Program, credit the aggregate number of Warrant
Shares to which such Buyer shall be entitled to such Buyer’s or its designee’s
balance account with DTC through its Deposit/Withdrawal at Custodian system or
(B) if the Company’s transfer agent is not participating in the DTC Fast
Automated Securities Transfer Program, issue and deliver (via reputable
overnight courier) to such Buyer, a certificate representing such Warrant Shares
that is free from all restrictive and other legends, registered in the name of
such Buyer or its designee (the date by which such credit is so required to be
made to the balance account of such Buyer’s or such Buyer’s nominee with DTC or
such certificate is required to be delivered to such Buyer pursuant to the
foregoing is referred to herein as the “Required Delivery Date”).
 
(e) Buy-In. If the Company fails to so properly deliver such unlegended
certificates representing the aggregate number of Warrant Shares to which a
Buyer shall be entitled, or so properly credit the aggregate number of Warrant
Shares to which such Buyer shall be entitled to such Buyer’s or its designee’s
balance account with DTC through its Deposit/Withdrawal at Custodian system, in
each case by the Required Delivery Date, then, in addition to all other remedies
available to such Buyer, (i) the Company shall, pay to such Buyer, in cash, as
partial liquidated damages and not as a penalty, for each $1,000 of Warrant
Shares (based on the VWAP of the Common Stock on the date such Warrant Shares
are submitted to the Transfer Agent) delivered for removal of the restrictive
legend and subject to Section 5(d), $10 per Trading Day (increasing to $20 per
Trading Day five (5) Trading Days after such damages have begun to accrue) for
each Trading Day after the Legend Removal Date until such certificate is
delivered without a legend or such credit to such balance account with DTC is
made and (ii) if after the Legend Removal Date such Buyer purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by such Buyer of all or any portion of the number of
shares of Common Stock, or a sale of a number of shares of Common Stock equal to
all or any portion of the number of shares of Common Stock, that such Buyer
anticipated receiving from the Company without any restrictive legend, then an
amount equal to the excess of such Buyer’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (including brokerage commissions and other
out-of-pocket expenses, if any) (the “Buy-In Price”) over the product of
(A) such number of Warrant Shares that the Company was required to deliver to
such Buyer by the Legend Removal Date multiplied by (B) the lowest closing sale
price of the Common Stock on any Trading Day during the period commencing on the
date of the delivery by such Buyer to the Company of the applicable Warrant
Shares (as the case may be) and ending on the date of such delivery and payment
under this Section 5(e).
 
(f)            FAST Compliance. While any portion of any of the Warrants remains
outstanding, the Company shall maintain a transfer agent that participates in
the DTC Fast Automated Securities Transfer Program.
 
 
 
-29-

 
 
6.
CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Common Shares and
the Warrants to each Buyer at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion (including with respect to any
individual Buyer) by providing the Lead Buyer and any applicable Buyer with
prior written notice thereof:
 
(a) Each Buyer shall have executed this Agreement and delivered the same to the
Company.
 
(b) Each Buyer shall have delivered to the Company the Purchase Price for the
Common Shares and the Warrants being purchased by each Buyer at the Closing by
wire transfer of immediately available funds in accordance with the Flow of
Funds Letter.
 
(c) The representations and warranties of each Buyer shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though originally made at that time (except for representations and warranties
that speak as of a specific date, which shall be true and correct as of such
specific date), and each Buyer shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by each Buyer at or
prior to the Closing Date.
 
7.
CONDITIONS TO THE BUYERS’ OBLIGATION TO PURCHASE.
 
The obligation of each Buyer hereunder to purchase the Common Shares and the
Warrants at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Buyers’ sole benefit and may be waived by a Buyer at any time (and with
the consent of the Lead Buyer in any case) by providing the Company with prior
written notice thereof:
 
(a) The Company shall have duly executed and delivered to each Buyer each of the
Transaction Documents, and the Company shall have (A) caused the Transfer Agent
to credit the Common Shares purchased by each Buyer to such Buyer’s or its
designee’s balance account with DTC through its Deposit/Withdrawal at Custodian
system and (B) deliver to each Buyer a Warrant for that number of Warrant Shares
set forth opposite each such Buyer’s name on the signature page hereto, duly
executed on behalf of the Company and registered in the name of each such Buyer
or its designee.
 
(b) Each Buyer shall have received the opinion of The Disclosure Law Group, a
Professional Corporation, the Company’s counsel, dated as of the Closing Date,
in the form reasonably acceptable to the Lead Buyer.
 
(c) The Company shall have delivered to each Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form reasonably acceptable to the Lead
Buyer, which instructions shall have been delivered to and acknowledged in
writing by the Company’s transfer agent.
 
(d) The Company shall have delivered to the Lead Buyer a certificate evidencing
the formation and good standing of the Company in the State of Nevada issued by
the Secretary of State of Nevada as of a date within ten (10) days of the
Closing Date.
 
 
 
-30-

 
 
(e) The Company shall have delivered to the Lead Buyer a certificate evidencing
the Company’s qualification as a foreign corporation and good standing issued by
the Secretary of State (or comparable office) of each jurisdiction in which the
Company conducts business and is required to so qualify, as of a date within ten
(10) days of the Closing Date.
 
(f) The Company shall have delivered to the Lead Buyer a certificate, in the
form acceptable to each Buyer, executed by the Secretary of the Company and
dated as of the Closing Date, as to (i) the resolutions consistent with
Section ‎3(b) as adopted by the Company’s board of directors in a form
reasonably acceptable to the Lead Buyer, (ii) the Articles of Incorporation of
the Company and (iii) the Bylaws of the Company, each as in effect at the
Closing.
 
(g) Each and every representation and warranty of the Company shall be true and
correct as of the date when made and as of the Closing Date as though originally
made at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specific date) and the
Company shall have performed, satisfied and complied in all respects with the
covenants, agreements and conditions required to be performed, satisfied or
complied with by the Company at or prior to the Closing Date. The Lead Buyer
shall have received a certificate, duly executed by the Chief Executive Officer
of the Company, dated as of the Closing Date, to the foregoing effect and as to
such other matters as may be reasonably requested by each Buyer in the form
acceptable to the Lead Buyer.
 
(h) The Company shall have delivered to the Lead Buyer a letter from the
Transfer Agent certifying the number of shares of Common Stock outstanding on
the Closing Date immediately prior to the Closing.
 
(i) The Common Stock (A) shall be designated for quotation or listed (as
applicable) on the Principal Market and (B) shall not have been suspended, as of
the Closing Date, by the SEC or the Principal Market from trading on the
Principal Market nor shall suspension by the SEC or the Principal Market have
been threatened, as of the Closing Date, either (I) in writing by the SEC or the
Principal Market or (II) by falling below the minimum maintenance requirements
of the Principal Market.
 
(j) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities,
including without limitation, those required by the Principal Market, if any.
 
(k) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
Governmental Entity of competent jurisdiction that prohibits the consummation of
any of the transactions contemplated by the Transaction Documents.
 
(l) Since the date of execution of this Agreement, no event or series of events
shall have occurred that reasonably would have or result in a Material Adverse
Effect.
 
(m) The Company shall have submitted notice to the Principal Market to list or
designate for quotation (as the case may be) the Common Shares and the Warrant
Shares.
 
(n) The Lead Buyer shall have received a letter on the letterhead of the
Company, duly executed by the Chief Executive Officer of the Company, setting
forth the wire transfer instructions of the Company (the “Flow of Funds
Letter”).
 
 
 
-31-

 
 
(o) From the date hereof to the Closing Date, (i) trading in the Common Stock
shall not have been suspended by the SEC or the Principal Market (except for any
suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the Closing), and, (ii) at any time
prior to the Closing Date, trading in securities generally as reported by the
Principal Market shall not have been suspended or limited, or minimum prices
shall not have been established on securities whose trades are reported by such
service, or on the Principal Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of any Buyer, makes it impracticable or inadvisable to
purchase the Securities at the Closing.
 
(p) The Registration Statement shall be effective and available for the issuance
and sale to the Buyers hereunder of an aggregate of 3,870,077 Common Shares.
 
(q) The Company shall have delivered to each Buyer the Prospectus and the
Prospectus Supplement (which may be delivered in accordance with Rule 172 under
the 1933 Act).
 
(r) The Company shall have delivered to each Buyer such other documents,
instruments or certificates relating to the transactions contemplated by this
Agreement as each Buyer or its counsel may reasonably request.
 
8.
TERMINATION.
 
In the event that the Closing shall not have occurred within five (5) days of
the date hereof, then each Buyer (with the Consent of the Lead Buyer) shall have
the right to terminate its obligations under this Agreement at any time on or
after the close of business on such date without liability of such Buyer to the
Company; provided, however, the right to terminate this Agreement under this
Section ‎8 shall not be available to a Buyer if the failure of the transactions
contemplated by this Agreement to have been consummated by such date is the
result of such Buyer’s breach of this Agreement. Nothing contained in this
Section ‎8 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.
 
9.
MISCELLANEOUS.
 
(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Delaware, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Delaware. The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Wilmington, Delaware, for the adjudication of any dispute
hereunder or in connection herewith or under any of the other Transaction
Documents or with any transaction contemplated hereby or thereby, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address for such notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. Nothing contained herein
shall be deemed or operate to preclude any Buyer from bringing suit or taking
other legal action against the Company in any other jurisdiction to collect on
the Company’s obligations to such Buyer or to enforce a judgment or other court
ruling in favor of such Buyer. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT OR IN CONNECTION WITH
OR ARISING OUT OF THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY.
 
 
 
-32-

 
 
(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.
 
(c) Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.
 
(d) Severability; Maximum Payment Amounts. If any provision of this Agreement is
prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Agreement so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s). Notwithstanding anything to the contrary contained
in this Agreement or any other Transaction Document (and without implication
that the following is required or applicable), it is the intention of the
parties that in no event shall amounts and value paid by the Company and/or any
of its Subsidiaries (as the case may be), or payable to or received by any of
the Buyers, under the Transaction Documents (including without limitation, any
amounts that would be characterized as “interest” under applicable law) exceed
amounts permitted under any applicable law. Accordingly, if any obligation to
pay, payment made to a Buyer, or collection by a Buyer pursuant the Transaction
Documents is finally judicially determined to be contrary to any such applicable
law, such obligation to pay, payment or collection shall be deemed to have been
made by mutual mistake of such Buyer, the Company and its Subsidiaries and such
amount shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by the applicable law. Such adjustment shall be effected, to the
extent necessary, by reducing or refunding, at the option of such Buyer, the
amount of interest or any other amounts which would constitute unlawful amounts
required to be paid or actually paid to such Buyer under the Transaction
Documents. For greater certainty, to the extent that any interest, charges,
fees, expenses or other amounts required to be paid to or received by such Buyer
under any of the Transaction Documents or related thereto are held to be within
the meaning of “interest” or another applicable term to otherwise be violative
of applicable law, such amounts shall be pro-rated over the period of time to
which they relate.
 
 
 
-33-

 
 
(e) Entire Agreement; Amendments. This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Buyers, the Company, its Subsidiaries, their
affiliates and Persons acting on their behalf, and this Agreement, the other
Transaction Documents, the schedules and exhibits attached hereto and thereto
and the instruments referenced herein and therein contain the entire
understanding of the parties solely with respect to the matters covered herein
and therein. Except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. For clarification purposes, the
Recitals are part of this Agreement. Provisions of this Agreement may be amended
only with the written consent of the Company and the Lead Buyer, except in the
case of any covenant or other obligations applicable to all of the Buyers shall
require the consent of each Buyer. Any amendment of any provision of this
Agreement made in conformity with the provisions of this Section ‎9(e) shall be
binding upon each Buyer and the Company. No waiver shall be effective unless it
is in writing and signed by an authorized representative of the waiving party,
and any waiver of any provision of this Agreement made in conformity with the
provisions of this Section ‎9(e) shall be binding on the waiving party. The
Company has not, directly or indirectly, made any agreements with any Buyer
relating to the terms or conditions of the transactions contemplated by the
Transaction Documents except as set forth in the Transaction Documents. Without
limiting the foregoing, the Company confirms that, except as set forth in this
Agreement, no Buyer has made any commitment or promise or has any other
obligation to provide any financing to the Company, any Subsidiary or otherwise.
As a material inducement for the Buyers to enter into this Agreement, the
Company expressly acknowledges and agrees that (i) no due diligence or other
investigation or inquiry conducted by any Buyer, any of its advisors or any of
its representatives shall affect such Buyer’s right to rely on, or shall modify
or qualify in any manner or be an exception to any of, the Company’s
representations and warranties contained in this Agreement or any other
Transaction Document, (ii) nothing contained in the Registration Statement, the
Prospectus or the Prospectus Supplement shall affect any Buyer’s right to rely
on, or shall modify or qualify in any manner or be an exception to any of, the
Company’s representations and warranties contained in this Agreement or any
other Transaction Document and (iii) unless a provision of this Agreement or any
other Transaction Document is expressly preceded by the phrase “except as
disclosed in the SEC Documents,” nothing contained in any of the SEC Documents
shall affect any Buyer’s right to rely on, or shall modify or qualify in any
manner or be an exception to any of, the Company’s representations and
warranties contained in this Agreement or any other Transaction Document.
 
(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or electronic mail; or (iii) one (1) Business Day after deposit
with an overnight courier service with next day delivery specified, in each
case, properly addressed to the party to receive the same. The addresses,
facsimile numbers and e-mail addresses for such communications shall be:
 
 
 
-34-

 
 
 
If to the Company:
 
VistaGen Therapeutics, Inc.
343 Allerton Avenue
South San Francisco, CA 94080
Telephone: 650-577-3600
Attention: Shawn Singh, Chief Executive Officer
E-Mail: ssingh@vistagen.com
 
With a copy (for informational purposes only) to:
 
The Disclosure Law Group, a Professional Corporation
655 West Broadway, Suite 870
San Diego, CA 92101
Telephone: 619-272-7062
Attention: Daniel W. Rumsey, Managing Director
E-Mail: drumsey@disclosurelawgroup.com
 
If to the Transfer Agent:
 
Computershare Trust Company, N.A.
8742 Lucent Blvd., Suite 225
Highlands Ranch, CO 80129
Telephone: 303-262-0637
Facsimile: 303-262-0609
Attention: Audrey Matheney
E-Mail: audrey.matheny@computershare.com
 
If to the Lead Buyer:
 
Lincoln Park Capital Fund, LLC
440 North Wells, Suite 410
Chicago, IL 60654
Telephone: 312.822.9300
Facsimile: 312.822.9301
E-mail: jscheinfeld@lpcfunds.com/jcope@lpcfunds.com
Attention: Josh Scheinfeld/Jonathan Cope
 
with a copy (for informational purposes only) to:
 
K&L Gates, LLP
200 S. Biscayne Blvd., Ste. 3900
Miami, Florida 33131
Telephone: (305) 539-3306
Facsimile: (305) 538-7095
Attention: clayton.parker@klgates.com
Email: Clayton E. Parker, Esq.
 
 
 
-35-

 
 
 
If to a Buyer other than the Lead Buyer, at the address set forth opposite such
Buyer’s signature on the signature page hereto.
 
or to such other address, e-mail address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and, with respect to each facsimile
transmission, an image of the first page of such transmission or (C) provided by
an overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.
 
(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any subsequent purchasers of any of the Warrants (but excluding any
purchasers of Underlying Securities, unless pursuant to a written assignment by
a Buyer). The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Lead Buyer,
including, without limitation, by way of a Fundamental Transaction (as defined
in the Warrants) (unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Warrants). Each
Buyer may assign some or all of its rights hereunder in connection with any
transfer of any of its Securities without the consent of the Company, in which
event such assignee shall be deemed to be a Buyer hereunder with respect to such
assigned rights.
 
(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, other than the Indemnitees referred to in Section ‎9(k).
 
(i) Survival. The representations, warranties, agreements and covenants shall
survive the Closing.
 
(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
 
 
-36-

 
 
(k) Indemnification.
 
(i) In consideration of the Lead Buyer’s and each Buyer’s execution and delivery
of this Agreement and acquiring the Securities and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company, and
each Buyer other than the Lead Buyer, jointly and severally, solely in the case
of subsection (iv) hereunder (collectively, the “Indemnitors”), shall defend,
protect, indemnify and hold harmless each Buyer, and each holder of any
Securities and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives including, without limitation, those
retained in connection with the transactions contemplated by this Agreement (the
“Indemnitee Affiliates”, and together with each Buyer, the “Indemnitees”), from
and against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (i) any misrepresentation or
breach of any representation or warranty made by the Company in any of the
Transaction Documents, (ii) any breach of any covenant, agreement or obligation
of the Company contained in any of the Transaction Documents, (iii) any cause of
action, suit, proceeding or claim brought or made against such Indemnitee by a
third party (including for these purposes a derivative action brought on behalf
of the Company or any Subsidiary) or which otherwise involves such Indemnitee
that arises out of or results from (A) the execution, delivery, performance or
enforcement of any of the Transaction Documents, (B) any transaction financed or
to be financed in whole or in part, directly or indirectly, with the proceeds of
the issuance of the Securities, (C) the status of any Buyer or holder of the
Securities either as an investor in the Company pursuant to the transactions
contemplated by the Transaction Documents or as a party to this Agreement
(including, without limitation, as a party in interest or otherwise in any
action or proceeding for injunctive or other equitable relief), or (D) with
respect to the Registration Statement, or any other registration statement of
the Company providing for the sale or resale by any Buyer of any Securities
filed by the Company with the SEC, (1) any untrue or alleged untrue statement of
a material fact contained in such registration statement, any prospectus or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading, except to
the extent, but only to the extent, that such untrue statements or omissions are
based solely upon information regarding a Buyer furnished in writing to the
Company by such Buyer expressly for use therein or (2) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act or any state securities
law, or any rule or regulation thereunder in connection therewith or (iv) in the
case of the Lead Buyer or any of its Indemnitee Affiliates as Indemnitee, any
cause of action, suit, proceeding or claim brought or made against such
Indemnitee by a third party or an Indemnitor, or which otherwise involves such
Indemnitee, that arises out of or results from (A) the performance of the
obligations of the Lead Buyer hereunder in good faith, (B) the status of such
Indemnitee as Lead Buyer in connection with the execution, delivery, performance
or enforcement of any of the Transaction Documents and or in connection with any
consent or notice right of the Lead Buyer hereunder or thereunder or (D) any
diligence matters or other matters related to the Closing. To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law.
 
 
 
-37-

 
 
(ii) Promptly after receipt by an Indemnitee under this Section ‎9(k) of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim in respect thereof is to be made against any Indemnitor under this
Section ‎9(k), deliver to each such Indemnitor a written notice of the
commencement thereof, and each such Indemnitor shall have the right to
participate in, and, to the extent the Company or any other Indemnitor so
desires, to assume control of the defense thereof with counsel mutually
satisfactory to each such Indemnitor so noticed and the Indemnitee; provided,
however, that an Indemnitee shall have the right to retain its own counsel with
the fees and expenses of such counsel to be paid by such Indemnitor(s) if: (A)
such Indemnitor(s) have agreed in writing to pay such fees and expenses; (B)
each such Indemnitor shall have failed promptly to assume the defense of such
Indemnified Liability and to employ counsel reasonably satisfactory to such
Indemnitee in any such Indemnified Liability; or (C) the named parties to any
such Indemnified Liability (including any impleaded parties) include both such
Indemnitee and any Indemnitor, and such Indemnitee shall have been advised by
counsel that a conflict of interest is likely to exist if the same counsel were
to represent such Indemnitee and any Indemnitor (in which case, if such
Indemnitee notifies the Company in writing that it elects to employ separate
counsel at the expense of such Indemnitor(s), then such Indemnitor(s) shall not
have the right to assume the defense thereof and such counsel shall be at the
expense of the such Indemnitor(s)), provided further, that in the case of clause
(C) above the such Indemnitor(s) shall not be responsible for the reasonable
fees and expenses of more than one (1) separate legal counsel for the
Indemnitees. The Indemnitee shall reasonably cooperate with each Indemnitor in
connection with any negotiation or defense of any such action or Indemnified
Liability by each such Indemnitor and shall furnish to each such Indemnitor all
information reasonably available to the Indemnitee which relates to such action
or Indemnified Liability. Each such Indemnitor shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. Each such Indemnitor shall not be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that such Indemnitor(s) shall not
unreasonably withhold, delay or condition its consent. Each such Indemnitor
shall not, without the prior written consent of the Indemnitee, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnitee of a release from all liability in respect to such
Indemnified Liability or litigation, and such settlement shall not include any
admission as to fault on the part of the Indemnitee. Following indemnification
as provided for hereunder, each such Indemnitor shall be subrogated to all
rights of the Indemnitee with respect to all third parties, firms or
corporations relating to the matter for which indemnification has been made. The
failure to deliver written notice to any Indemnitor within a reasonable time of
the commencement of any such action shall not relieve such Indemnitor of any
liability to the Indemnitee under this Section ‎9(k), except to the extent that
such Indemnitor is materially and adversely prejudiced in its ability to defend
such action.
 
(iii) The indemnification required by this Section ‎9(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, within ten (10) days after bills are received or Indemnified
Liabilities are incurred.
 
(iv) The indemnity agreement contained herein shall be in addition to (A) any
cause of action or similar right of the Indemnitee against any Indemnitor or
others, and (B) any liabilities an Indemnitor may be subject to pursuant to the
law.
 
 
 
-38-

 
 
(l) Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
that occur with respect to the Common Stock after the date of this Agreement. It
is expressly understood and agreed that for all purposes of this Agreement, and
without implication that the contrary would otherwise be true, neither
transactions nor purchases nor sales shall include the location and/or
reservation of borrowable shares of Common Stock.
 
(m) Remedies. Each Buyer and in the event of assignment by a Buyer of its rights
and obligations hereunder, each holder of any Securities, shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it or any Subsidiary fails to perform, observe, or
discharge any or all of its or such Subsidiary’s (as the case may be)
obligations under the Transaction Documents, any remedy at law would inadequate
relief to the Buyers. The Company therefore agrees that each Buyer shall be
entitled to specific performance and/or temporary, preliminary and permanent
injunctive or other equitable relief from any court of competent jurisdiction in
any such case without the necessity of proving actual damages and without
posting a bond or other security. The remedies provided in this Agreement and
the other Transaction Documents shall be cumulative and in addition to all other
remedies available under this Agreement and the other Transaction Documents, at
law or in equity (including a decree of specific performance and/or other
injunctive relief).
 
(n) Withdrawal Right. Notwithstanding anything to the contrary contained in (and
without limiting any similar provisions of) the Transaction Documents, whenever
a Buyer exercises a right, election, demand or option under a Transaction
Document and the Company or any Subsidiary does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company or such Subsidiary (as the case may be), any relevant notice, demand or
election in whole or in part without prejudice to its future actions and rights;
provided, however, that in the case of a rescission of an exercise of the
Warrant, such Buyer shall be required to return any Warrant Shares,
respectively, subject to any such rescinded exercise notice concurrently with
the return to such Buyer of the aggregate exercise price paid to the Company for
such Warrant Shares, as applicable, and the restoration of such Buyer’s right to
acquire such Warrant Shares pursuant to such Warrant (including, issuance of a
replacement warrant certificate evidencing such restored right), respectively.
 
 
 
-39-

 
 
(o) Payment Set Aside; Currency. To the extent that the Company makes a payment
or payments to a Buyer hereunder or pursuant to any of the other Transaction
Documents or a Buyer enforce or exercise their rights hereunder or thereunder,
and such payment or payments or the proceeds of such enforcement or exercise or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to the Company, a trustee, receiver or
any other Person under any law (including, without limitation, any bankruptcy
law, foreign, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred. Unless otherwise expressly indicated, all dollar amounts
referred to in this Agreement and the other Transaction Documents are in United
States Dollars (“U.S. Dollars”), and all amounts owing under this Agreement and
all other Transaction Documents shall be paid in U.S. Dollars. All amounts
denominated in other currencies (if any) shall be converted into the U.S. Dollar
equivalent amount in accordance with the Exchange Rate on the date of
calculation. “Exchange Rate” means, in relation to any amount of currency to be
converted into U.S. Dollars pursuant to this Agreement, the U.S. Dollar exchange
rate as published in the Wall Street Journal on the relevant date of
calculation.
 
(p) Judgment Currency.
 
(i) If for the purpose of obtaining or enforcing judgment against the Company in
connection with this Agreement or any other Transaction Document in any court in
any jurisdiction it becomes necessary to convert into any other currency (such
other currency being hereinafter in this Section ‎9(p) referred to as the
“Judgment Currency”) an amount due in US Dollars under this Agreement, the
conversion shall be made at the Exchange Rate prevailing on the Trading Day
immediately preceding:
 
(1) the date actual payment of the amount due, in the case of any proceeding in
the courts of New York or in the courts of any other jurisdiction that will give
effect to such conversion being made on such date: or
 
(2) the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section ‎9(p)(i)(1) being hereinafter
referred to as the “Judgment Conversion Date”).
 
(ii) If in the case of any proceeding in the court of any jurisdiction referred
to in Section ‎9(p)(i)(1) above, there is a change in the Exchange Rate
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of US Dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.
 
(iii) Any amount due from the Company under this provision shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of this Agreement or any other Transaction
Document.
 
(q) Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
 
 
[Signature Pages Follows]
 
 
 
-40-

 
 
 
IN WITNESS WHEREOF, the Company have caused this Agreement to be duly executed
as of the date first written above.
 
 
COMPANY:
 
 
VISTAGEN THERAPEUTICS, INC.
 
 
 
By:  /s/ Shawn Singh                                        

Name: Shawn Singh
Title: Chief Executive Officer

 
 
-41-

 
 
 
IN WITNESS WHEREOF, the undersigned Buyer has caused this Agreement to be duly
executed as of the date first written above.
 
ADDRESS:


__________________________________

 
 
BUYER:
 
__________________________________ 

 

 
__________________________________ 

By:  __________________________________
                                                             

Name:Title:
 
 
Total Investment: $_________
 
Number of Common Shares: __________
 
 
Number of Warrant Shares: ___________
 

 
 
 
 
 
 
 
-42-
